Citation Nr: 0723230	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, with spinal stenosis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO).

The Board, in a September 2004 decision, denied the veteran's 
claim for an increased evaluation for his service-connected 
degenerative joint disease of the lumbosacral spine, with 
spinal stenosis, as well as his claim for a total rating for 
compensation purposes based on individual employability due 
to service-connected disability.  The veteran subsequently 
appealed the Board's decision to the Court of Appeals for 
Veterans Clams (Court), which in a July 2005 order, granted 
the appellant's and appellee's Joint Motion to Remand the 
appeal to the Board.

In December 2005, the Board issued a decision which again 
denied the veteran's claim of entitlement to an increased 
rating for his service-connected degenerative joint disease 
of the lumbosacral spine with spinal stenosis, and his claim 
of entitlement to a TDIU.  He again appealed to the Court.  
In March 2007, his attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an order later 
that month, granting the joint motion and since has returned 
the case to the Board.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim of entitlement to an increased rating for his 
service-connected degenerative joint disease of the 
lumbosacral spine with spinal stenosis and his claim of 
entitlement to a TDIU.  As a result, they are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.




REMAND

In a June 2007 letter, the veteran's representative asserted 
that VA had not obtained all of the veteran's VA and private 
medical records, and submitted a letter from the veteran's 
private physician, K. R. P., M.D., indicating treatment since 
1999, including in June and December 2005.  However, the 
veteran and his representative did not specify which private 
physicians the veteran sought treatment from, and they did 
not specify the location of the VA Medical Centers (VAMCs) 
where the veteran sought treatment.  Nevertheless, VA must 
make a "reasonable effort" to obtain these and other 
relevant records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records, such records are considered evidence of 
record at the time a decision is made); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

Likewise, his representative indicated that veteran was 
awarded disability benefits by the Social Security 
Administration (SSA), although documents associated with his 
claims file do not provide the basis or disabilities for 
which he was awarded these benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  These records must also 
be obtained and associated with the other evidence in the 
claims file.  

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  If the RO did make a reasonable effort to obtain 
all of the veteran's medical treatment records, but they were 
unavailable, there is no specific indication in the file 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  

With regard to the veteran's claim for a higher, compensable 
rating for his degenerative joint disease of the lumbosacral 
spine, with spinal stenosis, the Board observes that he was 
most recently afforded a VA examination in February 2004.  A 
copy of the examination report is in his claims file.  
Nonetheless, the veteran's representative has asserted that 
the veteran's symptomatology has worsened since his last VA 
examination.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  As a result, 
an opinion is also needed concerning whether his service-
connected degenerative joint disease of the lumbosacral 
spine, with spinal stenosis, is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an additional 
VA examination to obtain more current findings in this regard 
would be useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  In 
this regard, the Board finds that the VCAA notification 
letters of record are insufficient.  

Further development of this case also is required to have the 
RO (AMC) consider additional evidence - namely, the June 
2007 private medical report, which was submitted subsequent 
to the Court's March 2007 Order.  A review of the claims file 
indicates that the veteran has not waived initial 
consideration of this additional evidence by the RO (AMC).  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter which advises the 
veteran that a disability rating and/or an 
effective date, or earlier effective date, 
will be assigned in the event of award of 
any benefit sought on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers who 
have treated him for his degenerative joint 
disease of the lumbosacral spine, with 
spinal stenosis.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment, particularly the 
veteran's complete clinical record from the 
identified VA Medical Centers, and reports 
of treatment by Dr. P.  If any such records 
are unavailable, document this in the 
claims file.  

3.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not limited 
to, all clinical records and examination 
reports, as well as a copy of the notice to 
the veteran of that agency's determination 
of entitlement to such benefits, 
any hearing transcripts, etc.

4.  Schedule the veteran for a VA spine 
examination to ascertain the current 
severity and manifestations of his service-
connected degenerative joint disease of the 
lumbosacral spine, with spinal stenosis.  
Conduct all testing and evaluation 
indicated.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy of 
this remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  The 
examiner should review the results of any 
testing prior to completion of the report, 
and should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected degenerative joint 
disease of the lumbosacral spine with 
spinal stenosis, as opposed to symptoms 
referable to any other disability.  If it 
is not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
The examiner also should comment on the 
veteran's current level of functional and 
occupational impairment due to his 
degenerative joint disease of the 
lumbosacral spine, with spinal stenosis, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  

Please also discuss the rationale of all 
opinions provided.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

5.  Thereafter, the RO should consider all 
additional evidence received since issuance 
of the most recent supplemental statement 
of the case in February 2004, and 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




